Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 12/02/2020.  Claims 1-20 are pending in the case.  Claims 1, and 11 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-12, 14-15, 17-18, and 20 are rejected under AIA  35 U.S.C §102(a)(1) as being anticipated by Boyapalle et al. (US 20170257303 A1, hereinafter Boyapalle).

As to independent claims 1, 12, and 18, Boyapalle teaches a method (paragraph [0034], a method comprises determining intensive consumption or over-consumption of hardware, software, network or other resources of a client information handling system operating one or more analyzed software applications) comprising: 
retrieving merged configuration/utilization data (paragraph [0129], the one or more analyzed software applications from the software inventory of the monitored client information handling system is selected for analysis by the analytics engine. At 615, hardware and software resource mapping used by the selected one or more analyzed software applications operating on the monitored client information handling systems is accessed; For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings; registry entries is the configuration data; paragraph [0160], Proceeding to 810, the information handling system diagnostic platform will select aggregate performance telemetric data from a mapping-classified set where by the data was taken for mapping-classified systems during startup, operation, or shutdown of analyzed software applications under analysis for resource utilization levels; operation data is the utilization data; the aggregated data is the merged application configuration/utilization data), wherein 
the merged configuration/utilization data (paragraph [0129], These types of key resources and utilization may be tracked for the monitored client information handling system; key resources and utilization tracked is the merged configuration/utilization data) comprises 
at least a portion of application configuration information (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; version information of the software application is a type of application configuration information), and 
at least a portion of environment configuration information (paragraph [0129], the analyzed software application upon launch or operation may include tracking network activity such as back-end subscription or version information, other network access, accessed hardware resources, default settings of operation, image creation temporary storage, and read/write activity to storage as examples; accessed hardware resources is a type of environment configuration information), 
the application configuration information is information regarding a configuration of an application (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; version information of the software application is the application configuration information), and 
the environment configuration information is information regarding a configuration of an environment in which the application is executed (paragraph [0129], the analyzed software application upon launch or operation may include tracking network activity such as back-end subscription or version information, other network access, accessed hardware resources, default settings of operation, image creation temporary storage, and read/write activity to storage as examples; accessed hardware resources is the environment configuration information); and 
generating predicted application behavior information (paragraph [0181], Detecting resource utilization levels and determining that resource consumption of an analyzed software application may reach various classified levels by the information handling system diagnostic platform may require generating confidence levels that behavior of the analyzed software application is atypical and responsible for purposes of generating action, recommendations, or transmitting indicators of relating to actions with respect to the software application; Such statistical modeling may be used to predict performance limitations of individual components indicating potential failures due to operation of an analyzed software application; predict application potential failure is to generate predicted application behavior information), wherein 
the predicted application behavior information is generated using a machine learning model (paragraph [0181], With the intelligent configuration management system, performance characteristic telemetry data association with failures or performance operation events will carry an improved degree of statistical confidence in association with actions or remedies that may be tailored to specific analyzed software applications operating on client information handling systems or the hardware component devices, software, network or other resources those software applications utilize; the intelligent configuration management system is the machine learning model), and 
the machine learning model receives the merged configuration/utilization data as one or more inputs (paragraph [0160], Proceeding to 810, the information handling system diagnostic platform will select aggregate performance telemetric data from a mapping-classified set where by the data was taken for mapping-classified systems during startup, operation, or shutdown of analyzed software applications under analysis for resource utilization levels; selecting aggregated data is to receive the merged data as one input).

As to dependent claims 3, and 14, the rejection of claim 2 is incorporated. Boyapalle teaches the method of claim 2, further comprising: 
identifying an anomalous application behavior of a plurality of application behaviors (paragraph [0113], any statistical level may be applied to the contributing information handling system telemetry data to determine thresholds for abnormal or atypical behavior), wherein the anomalous application behavior is identified using the predicted application behavior information (paragraph [0181], Such statistical modeling may be used to predict performance limitations of individual components indicating potential failures due to operation of an analyzed software application. This may be done by allowing prediction of usage patterns by each analyzed software application and predicting configuration parameter settings for which such failures or other performance events may become evident).

As to dependent claim 4, the rejection of claim 3 is incorporated. Boyapalle teaches the method of claim 3, further comprising: 
identifying an identified configuration, wherein the one or more configurations comprise the identified configuration, and the identified configuration is associated with the anomalous application behavior (paragraph [0181], Such statistical modeling may be used to predict performance limitations of individual components indicating potential failures due to operation of an analyzed software application. This may be done by allowing prediction of usage patterns by each analyzed software application and predicting configuration parameter settings for which such failures or other performance events may become evident).

As to dependent claim 5, the rejection of claim 4 is incorporated. Boyapalle teaches the method of claim 4, further comprising: 
identifying another configuration, wherein the another configuration is a configuration of the one or more configurations other than the identified configuration (paragraph [0033], The information handling system diagnostic platform may be used for notification purposes or to recommend action for repair or reconfiguration of client information handling systems; reconfiguration is the another configuration), 
an application behavior is associated with the another configuration, the plurality of application behaviors comprise the application behavior (paragraph [0033], Other actions may include recommending settings of system configuration parameter values or for operational changes in software applications in a replacement information handling system), and 
the application behavior meets a requirement of a service level agreement (paragraph [0032], The intelligent configuration management system may operate an information handling system diagnostic platform. The information handling system diagnostic platform may conduct the assessment of system health may include determination of resource utilization and establishing baseline thresholds of operation).

As to dependent claim 6, the rejection of claim 1 is incorporated. Boyapalle teaches the method of claim 1, wherein the machine learning model is a multi-layer perceptron model (paragraph [0027], statistical modeling of performance parameter values for sets of information handling systems that fall within a classification based on mappings and association of software applications and configuration may more accurately yield an appropriate determination of abnormal behavior for an individual client information handling system assessed by the information handling system diagnostic platform).

As to dependent claims 7, and 15, the rejection of claim 1 is incorporated. Boyapalle teaches the method of claim 1, further comprising: 
retrieving merged information, wherein the merged information comprises utilization information and configuration information paragraph [0160], Proceeding to 810, the information handling system diagnostic platform will select aggregate performance telemetric data from a mapping-classified set where by the data was taken for mapping-classified systems during startup, operation, or shutdown of analyzed software applications under analysis for resource utilization levels; the aggregated data is the merged application configuration/utilization data); 
generating training information by performing a training operation; and generating a machine learning model, wherein the machine learning model is generated based, at least in part, on the training information (paragraph [0152], Selection rules for baseline values, as well as selection of learned thresholds for abnormal behavior determination, may be defined based on desired level of sensitivity for the information handling system diagnostic platform).

As to dependent claim 10, the rejection of claim 7 is incorporated. Boyapalle teaches the method of claim 7, further comprising: 
generating the merged information by merging the utilization information and the configuration information (paragraph [0129], These types of key resources and utilization may be tracked for the monitored client information handling system; key resources and utilization tracked is the merged configuration/utilization data), wherein 
the utilization information comprises application utilization information and environment utilization information (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; version information of the software application is a type of application configuration information; software application accesses is the software utilization information), and 
the configuration information comprises application configuration information and environment configuration information (paragraph [0129], the analyzed software application upon launch or operation may include tracking network activity such as back-end subscription or version information, other network access, accessed hardware resources, default settings of operation, image creation temporary storage, and read/write activity to storage as examples; accessed hardware resources is a type of environment configuration information, network access is the environment configuration information).
As to dependent claim 11, the rejection of claim 1 is incorporated. Boyapalle teaches the method of claim 1, wherein 
the merged configuration/utilization data further comprises at least a portion of utilization information (paragraph [0129], These types of key resources and utilization may be tracked for the monitored client information handling system; key resources and utilization tracked is the merged configuration/utilization data), 
the utilization information is information regarding at least one of at least a portion of application load information, or at least a portion of non-application load information (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; software application accesses is the software utilization information), 
the application load information is information regarding one or more load parameters for an application (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; registry entries is one load parameter), and 
the non-application load information is information regarding one or more load parameters for one or more non-application loads (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system; geographic information is one parameter for non-application load).
.
As to dependent claims 17, and 20, the rejection of claim 12 is incorporated. Boyapalle teaches the computer program product of claim 12, wherein 
the machine learning model is a multi-layer perceptron model (paragraph [0027], statistical modeling of performance parameter values for sets of information handling systems that fall within a classification based on mappings and association of software applications and configuration may more accurately yield an appropriate determination of abnormal behavior for an individual client information handling system assessed by the information handling system diagnostic platform), 
the merged configuration/utilization data further comprises at least a portion of utilization information (paragraph [0129], These types of key resources and utilization may be tracked for the monitored client information handling system; key resources and utilization tracked is the merged configuration/utilization data),
the utilization information is information regarding at least one of at least a portion of application load information, or at least a portion of non-application load information (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; software application accesses is the software utilization information), 
the application load information is information regarding one or more load parameters for an application (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; registry entries is one load parameter), and 
the non-application load information is information regarding one or more load parameters for one or more non-application loads (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system; geographic information is one parameter for non-application load).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Boyapalle et al. (US 20170257303 A1, hereinafter Boyapalle) in view of Qin et al. et al. (US 6393480 B1, hereinafter Qin).

As to dependent claims 2, 13, and 19, the rejection of claim 1 is incorporated. 
Boyapalle teaches the method of claim 1, further comprising: 
the application configuration information and the environment configuration information (paragraph [0129], For example, an analyzed software application may be tracked upon install for new driver installations, registry entries, user settings, libraries (DLLs) installed, hardware resources that the software applications accesses, geographic information for the information handling system, and version information in example embodiments; version information of the software application is a type of application configuration information).
Boyapalle does not teach: 
identifying one or more configurations from a plurality of configurations, wherein 
the one or more configurations are identified using the predicted application behavior information, 
the application environment configuration information are for a first environment, and 
the predicted application behavior information is generated with respect to a second environment.
	Qin teaches:
identifying one or more configurations from a plurality of configurations, wherein the one or more configurations are identified using the predicted application behavior information (Col 4 line 60-67, The invention then accepts input 804 describing the network on which the application is to be deployed (e.g. a WAN) and the configuration of the network. Such information includes, for example, bottlenecks, bandwidth, and the like), 
the application environment configuration information are for a first environment (Col 5 line 11-14, the invention captures 801 the application in order to measure its performance characteristics (such as processing time at nodes) on a LAN), and 
the predicted application behavior information is generated with respect to a second environment (Col 5 line 32-35, The invention also determines 803 thread relationships so that the predicted application performance will accurately reflect the effect of such relationships in the WAN environment).
Since Boyapalle teaches a system of predicting application behavior based on merged configuration/utilization data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Qin, as the prior arts are in the same application field of collecting and analyzing application for prediction, and Qin further teaches using the application data for the first environment for the second environment. By incorporating Qin into Boyapalle would expand the utility of Boyapalle’s system by allowing to estimate performance of an application in a particular network environment (Qin, Col 2 line 3-5).

Claims 8, 9, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over Boyapalle et al. (US 20170257303 A1, hereinafter Boyapalle) in view of Garg et al. et al. (US 20140143329 A1, hereinafter Garg) and in view of BUCHMANN (US 20170091187 A1, hereinafter BUCHMANN).

As to dependent claim 8, the rejection of claim 7 is incorporated. Boyapalle does not teach the method of claim 7, further comprising: 
performing a first ranking operation on each of a plurality of parameters by assigning a weight of one or more weights to the each of the plurality of parameters, wherein 
the first ranking operation produces a weighted set of parameters, and 
performing a second ranking operation on one or more interactions between the plurality of parameters by assigning one or more weights to each of the one or more interactions, wherein 
the second ranking operation produces a weighted set of interactions.
Garg teaches:
performing a first ranking operation on each of a plurality of parameters by assigning a weight of one or more weights to the each of the plurality of parameters (paragraph [0154], analyzing a plurality of data sources at 204 may include assigning a value to each weight parameter based on a relative importance value (rank score and/or rank position) assigned to the associated data source 97), wherein 
the first ranking operation produces a weighted set of parameters (paragraph [0154], Analyzing a plurality of data sources at 204 may include associating a weight parameter with a data source 97, assigning a weight value to each weight parameter, and considering the weight value as a factor in calculations that include the data source 97).
Since Boyapalle teaches a system of predicting application behavior based on merged configuration/utilization data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Garg, as the prior arts are in the same application field of collecting and analyzing data, and Garg further teaches ranking of weighted parameters. By incorporating Garg into Boyapalle would expand the utility of Boyapalle’s system by allowing to an important data source receives increased emphasis within signature graph (Garg, paragraph [0154]).
Boyapalle/Garg does not teach:
performing a second ranking operation on one or more interactions between the plurality of parameters by assigning one or more weights to each of the one or more interactions, wherein 
the second ranking operation produces a weighted set of interactions.
BUCHMANN teaches:
performing a second ranking operation on one or more interactions between the plurality of parameters by assigning one or more weights to each of the one or more interactions (paragraph [0017], The different rank influencing parameters may be assigned a relative weight that defines a relative influence of a particular rank influencing parameter, on the rank value with respect to another relative influencing parameter), wherein 
the second ranking operation produces a weighted set of interactions (paragraph [0018], the rank value is computed by aggregating the relative weights of the different rank influencing parameters; paragraph [0020], Next the data corresponding to the object type is arranged based on the computed rank values).
Since Boyapalle/Garg teaches a system of predicting application behavior based on merged configuration/utilization data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by BUCHMANN, as the prior arts are in the same application field of collecting and analyzing data, and BUCHMANN further teaches ranking of parameters with relative weight. By incorporating BUCHMANN into Boyapalle/Garg would expand the utility of Boyapalle/Garg’s system by allowing the rank value is computed by aggregating the relative weights of the different rank influencing parameters (Garg, paragraph [0018]).

As to dependent claim 9, the rejection of claim 8 is incorporated. Boyapalle/Garg doe not teach the method of claim 8, further comprising: 
performing a higher-order ranking operation, wherein the higher-order ranking operation uses the weighted set of parameters and the weighted set of interactions, and 
generating statistical information, wherein the statistical information is generated based on a result of the higher-order ranking operation.
BUCHMANN teaches:
performing a higher-order ranking operation, wherein the higher-order ranking operation uses the weighted set of parameters and the weighted set of interactions (paragraph [0020], the data is arranged such that data values having higher rank value is positioned ahead of a data with a lower rank), and 
generating statistical information, wherein the statistical information is generated based on a result of the higher-order ranking operation (paragraph [0020], Finally the arranged data is displayed on the client system (108)).
Since Boyapalle/Garg teaches a system of predicting application behavior based on merged configuration/utilization data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by BUCHMANN, as the prior arts are in the same application field of collecting and analyzing data, and BUCHMANN further teaches ranking of parameters with relative weight. By incorporating BUCHMANN into Boyapalle/Garg would expand the utility of Boyapalle/Garg’s system by allowing the rank value is computed by aggregating the relative weights of the different rank influencing parameters (Garg, paragraph [0018]).

As to dependent claim 16 the rejection of claim 15 is incorporated. Boyapalle does not teach the computer program product of claim 15, wherein the instructions further comprise: 
a seventh set of instructions, executable by the processor, configured to perform a first ranking operation on each of a plurality of parameters by assigning a weight of one or more weights to the each of the plurality of parameters, wherein the first ranking operation produces a weighted set of parameters; 
a eighth set of instructions, executable by the processor, configured to perform a second ranking operation on one or more interactions between the plurality of parameters by assigning one or more weights to each of the one or more interactions, wherein the second ranking operation produces a weighted set of interactions; 
a ninth set of instructions, executable by the processor, configured to perform a higher-order ranking operation, wherein the higher-order ranking operation uses the weighted set of parameters and the weighted set of interactions; and 
a tenth set of instructions, executable by the processor, configured to perform statistical information, wherein the statistical information is generated based on a result of the higher-order ranking operation.
Garg teaches:
a seventh set of instructions, executable by the processor, configured to perform a first ranking operation on each of a plurality of parameters by assigning a weight of one or more weights to the each of the plurality of parameters (paragraph [0154], analyzing a plurality of data sources at 204 may include assigning a value to each weight parameter based on a relative importance value (rank score and/or rank position) assigned to the associated data source 97), wherein 
the first ranking operation produces a weighted set of parameters (paragraph [0154], Analyzing a plurality of data sources at 204 may include associating a weight parameter with a data source 97, assigning a weight value to each weight parameter, and considering the weight value as a factor in calculations that include the data source 97).
Boyapalle/Garg does not teach:
a eighth set of instructions, executable by the processor, configured to perform a second ranking operation on one or more interactions between the plurality of parameters by assigning one or more weights to each of the one or more interactions, wherein the second ranking operation produces a weighted set of interactions; 
a ninth set of instructions, executable by the processor, configured to perform a higher-order ranking operation, wherein the higher-order ranking operation uses the weighted set of parameters and the weighted set of interactions; and 
a tenth set of instructions, executable by the processor, configured to perform statistical information, wherein the statistical information is generated based on a result of the higher-order ranking operation.
BUCHMANN teaches:
a eighth set of instructions, executable by the processor, configured to perform a second ranking operation on one or more interactions between the plurality of parameters by assigning one or more weights to each of the one or more interactions (paragraph [0017], The different rank influencing parameters may be assigned a relative weight that defines a relative influence of a particular rank influencing parameter, on the rank value with respect to another relative influencing parameter), wherein 
the second ranking operation produces a weighted set of interactions (paragraph [0018], the rank value is computed by aggregating the relative weights of the different rank influencing parameters; paragraph [0020], Next the data corresponding to the object type is arranged based on the computed rank values).
a ninth set of instructions, executable by the processor, configured to perform a higher-order ranking operation, wherein the higher-order ranking operation uses the weighted set of parameters and the weighted set of interactions (paragraph [0020], the data is arranged such that data values having higher rank value is positioned ahead of a data with a lower rank), and 
a tenth set of instructions, executable by the processor; and 
a tenth set of instructions, executable by the processor, configured to perform statistical information, wherein the statistical information is generated based on a result of the higher-order ranking operation (paragraph [0020], Finally the arranged data is displayed on the client system (108)).
Since Boyapalle/Garg teaches a system of predicting application behavior based on merged configuration/utilization data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by BUCHMANN, as the prior arts are in the same application field of collecting and analyzing data, and BUCHMANN further teaches ranking of parameters with relative weight. By incorporating BUCHMANN into Boyapalle/Garg would expand the utility of Boyapalle/Garg’s system by allowing the rank value is computed by aggregating the relative weights of the different rank influencing parameters (Garg, paragraph [0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143